Citation Nr: 1715033	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014). Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran maintains that he has a current bilateral hearing loss disability which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss as a result of in-service exposure to traumatic noise during the performance of duties working as a light weapons infantryman, and during training exercises in the year following active duty.  The Veteran reported that in July 1967 he was sent to Fort Bragg for training where he had to shoot off hundreds of rounds of ammunition during an exercise.  The Veteran also reported being in close proximity to a firing tank during these exercises.  The Veteran stated his hearing worsened after these events, and continued to worsen over time.     

At a June 2013 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels of 40 decibels or greater in the right ear at 500, 1000, 3000, and 4000 Hertz, and in the left ear at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 3.385 (2016).  The examiner noted that the Veteran experienced military noise exposure during his first year of service, including gun fire, and that the Veteran did not wear hearing protective devices during service.  The examiner opined that due to the fact that no hearing loss was present at the Veteran's separation exam, hearing loss is less likely than not caused by or a result of military noise exposure.  

The Board notes that the Veteran's service medical records, specifically the separation examination, are silent for complaints of bilateral hearing loss.  Nevertheless, the Veteran stated that he first experienced an auditory pathology, including decreased hearing acuity, during service, and that his auditory symptoms have progressively worsened since that time.  The Veteran's service personnel records show that his Military Occupational Specialty was as a lights weapons infantryman, which is indicative of a high probability of exposure to hazardous noise.  When audiometric test results do not meet the regularity requirements for establishing a hearing loss disability at the time of the Veteran's separation from service, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of hearing loss, as hearing loss is a condition with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during active service and has continued to progress since that time. 

The Board acknowledges that there is a negative etiological opinion of record in a June 2013 VA audiological examination.  However, the Board assigns less persuasive value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, specifically exposure to hazardous noise during training exercises in 1967.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the examiner opined that the Veteran's bilateral hearing loss disability was not due to service noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss upon separation.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").  That report of a continuity of symptomatology suggests a link between current bilateral hearing loss and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

There is no evidence that directly contradicts the Veteran's report.  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")

When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


